99 N.Y.2d 541 (2002)
783 N.E.2d 895
753 N.Y.S.2d 805
CAJ H. PINERO, Appellant,
v.
RITE AID OF NEW YORK, INC., Respondent.
Court of Appeals of the State of New York.
Decided December 12, 2002.
*542 Robert J. Tolchin, New York City, for appellant.
Friedberg & Raven, LLP, New York City (Scott Gurtman of counsel), for respondent.
Michaels & Smolak, P.C., Auburn (Michael G. Bersani of counsel), for New York State Trial Lawyers Association, amicus curiae.
Concur: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO.

OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. The Appellate Division properly determined that plaintiff's accident was not within the reasonably foreseeable risks of the defendant's alleged negligence (see, Di Ponzio v Riordan, 89 NY2d 578, 583-584).